IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-15,317-06


EX PARTE ERASMO GONZALEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1987-CR-4564
IN THE 175TH JUDICIAL DISTRICT FROM BEXAR COUNTY


 Per curiam. Alcala, J. dissents.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
cocaine and was sentenced to life imprisonment. 
	Applicant contends that he is entitled to time credit for time spent in federal custody on a
different charge because the Texas Department of Criminal Justice issued a parole violator's warrant
based on that new charge on November 20, 2001 but did not execute that warrant until February 1,
2008.  He alleges that the delay in executing the warrant was arbitrary, denied his due process rights,
and subjected him to double punishment.  Applicant has not provided any legal support for his
allegations.
	On January 25, 2012, the trial court signed findings of fact and conclusions of law
recommending that relief be granted.  The trial court relies on law relevant to the revocation of
community supervision, not the application of jail time credit in a parole revocation, to recommend
granting relief.  Such analysis is not persuasive to this Court.
	Based on this Court's independent review of the entire record, we deny relief.

Filed: April 18, 2012
Do not publish